Title: William Dawson to Samuel Greenhow, 1 July 1809
From: Dawson, William
To: Greenhow, Samuel


          
            Dear Sir,  1809 July 1st Charlitsville
            I wrote you from Milton yesterday. I Breakfasted at Mr Jeffersons this morning, took some Memos of his curioscittes, was treated exstreamly Polite by him, &c. he informs me that he receved your letter and that he means to have the declarations of his Mills &c recorded, and Shall write, and make remittences to Mr Geo. Jefferson for that purpose.
            I hinted to him (as he thought his house fire proof) against fire? had he not better not revalue his other houses. revalued he did not Say, but observed that, he had made a good deal of alteration in his Stable by enlarging of it &c and Supposed it of Course was loped off from insurrences, I told him not, as the Size was taken when insured declared for, and that I Should take the dementions again if he would please to Suffer me &c.
            I Saw Colo John Nicholas a few Munites this day and at him about his Buildings around this Town which he tells me has Several houses near, but he Said he wished to See how we paid up before he came in. I rang Jeffersons Mills in his ears, and told him likewise that perhaps a North Wind might blow fire on Some of his Building while he was waiting his ansr was to be sure, the way to bring the Institution into repute was by giting Subscribers, and Said he would wish to See me again I told him I would wait on him with pleasure. I am Still in good health, I thank the Lord—
            Adue. Farewell your friend W Dawson
          
          
            Please to excuse Interlineations Blots &c. you know I allways Seem to be in a hury yours.
             WD.
          
        